Citation Nr: 1123092	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On March 22, 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.

On March 28, 2011, the Veteran submitted a private medical opinion in support of his claim with an accompanying waiver of RO consideration of this evidence in the first instance.  Thus, the Veteran's appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

The Veteran has raised the issue of entitlement to service connection for hearing loss which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's current tinnitus disability first manifested many years after service and is not shown to be causally related to active service.

2.  At a Travel Board hearing on March 22, 2011, the Veteran withdrew his appeal seeking eligibility for nonservice-connected pension.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to eligibility for nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran seeks service connection for tinnitus.  According to his March 2011 testimony, he first experienced ear ringing during basic training after firing weapons such as rifles, grenades, rocket launchers and M50 machine guns.  He again experienced ear ringing and/or hearing loss during advanced radio school which interfered with his ability to interpret Morse code.  He reports that, as a result of this hearing interference, he was punished for dereliction of duty problems and ultimately discharged.  He then testified to infrequent but recurrent tinnitus episodes after service which became constant in approximately 1997.  He alleges that his tinnitus disability results from military noise exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).  Tinnitus is not listed among the chronic diseases subject to presumptive service connection.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, private physician, or other source, concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits system also does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 52 (1994).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Veteran's STRs do not reflect any lay or medical evidence of tinnitus.  Audiometric testing in June 1972 (entrance examination), July 1973, August 1973 and February 1974 did not disclose hearing impairment per VA standards (other than a left ear reading of 30 decibels at 500 Hertz which was not replicated on any other audiometric examination).  See generally 38 C.F.R. § 3.385 (impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).

Notably, on his Reports of Medical History in June 1972 (entrance examination), July 1973, August 1973 and February 1974, the Veteran specifically denied ear trouble.  The examinations in July 1973, August 1973 and February 1974 listed an occupational specialty as a supply specialist.  In February 1974, the Veteran was medically evacuated back to the continental United States due to improper amphetamine use, which had been used at the rate of $10 per month since July 1973.

Overall, the STRs do not provide any direct evidence in support of this claim by failing to reflect lay or medical evidence of tinnitus.

Postservice, the claims folder first reflects complaint of tinnitus in July 2007 which is more than 3 decades following the Veteran's discharge from active service.  The Board notes that the multi-year gap between the Veteran's discharge from active duty service (1974) and the initial report of disability (2007) is not consistent with a finding of in-service onset.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Nonetheless, the record does include conflicting lay report of chronic/recurrent tinnitus symptoms since service as well as medical opinions for and against this claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at  4 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The additional evidence of record includes a lay statement from the Veteran's spouse who has been aware of the tinnitus complaints since meeting the Veteran in 1975.  The Veteran had informed her of unprotected noise exposure during service, such as performing construction work of pouring concrete next to airfields and experiencing ear pain while flying home from Germany.

In another statement, an acquaintance of the Veteran recalls that the Veteran has reported tinnitus since the mid 1970s which the Veteran reported first presented itself during loud noise exposure during basic training.  It was indicated that the Veteran took a homeopathic approach to health maintenance, which accounted for his lack of prior medical treatment.

A statement from a close family friend of the Veteran since 1972 attested to his honesty and truthfulness.  She recalls that, after his discharge from service, the Veteran had reported a ringing problem with his ears.

An additional friend statement recalls that the Veteran first reported a problem with his hearing while on leave from the Army, at which time he mentioned having ringing in his ears.

Finally, a statement from a high school friend of the Veteran attested to the Veteran's good moral character, and recalled the Veteran complaining of a high-pitched ringing noise after his discharge from the Army.

The medical opinion in favor of this claim, dated March 2011, provided opinion that the Veteran currently manifests a moderate to severe high frequency sensorineural hearing loss in both ears which is consistent with noise exposure.  This examiner indicated that the Veteran reported a military history of excessive noise exposure involving airplanes and guns.  He reportedly experienced hearing loss in the 1970s, during the military, which interfered with his ability to hear Morse code and resulted in being taken out of radio school.  The Veteran also began to have tinnitus which was initially intermittent but became constant.  On this record, the audiologist opined that the Veteran's hearing loss with tinnitus was a service-related disorder.

The medical opinion against this claim comes from a December 2007 VA Compensation and Pension (C&P) audiology examination.  This examiner also found that the Veteran manifested bilateral high-frequency sensorineural hearing loss consistent with noise induced hearing loss.  At this examination, the Veteran reported unprotected military noise exposure which involved construction work as well as excessive noise from aircraft, engines and gunfire.  He described bilateral hearing loss since 1972 and first experiencing tinnitus in 1972.  However, the tinnitus did not become constant until the last 10 years.  The Veteran denied significant civilian occupational noise exposure other than occasional power tool use in cabinet making where hearing protection was being worn.

Notably, the December 2007 VA examiner had benefit of review of the claims folder.  The VA examiner stated that the Veteran's 1972 enlistment examination indicated normal hearing with the exception of mild loss at 500 Hertz in the left ear.  However, the examinations in 1973 and 1974 indicated normal hearing bilaterally.  On this record, the VA examiner opined that it was less likely than not that the currently reported tinnitus is related to military noise exposure.  This opinion was based upon military audiology examinations, which showed normal hearing upon separation and no significant change over the course of service; and the Veteran's report of tinnitus which did not become constant until more than 20 years following his service separation. 

On review of the entire evidentiary record, the Board finds that the credible lay and medical evidence establishes that the Veteran's current tinnitus disability first manifested many years after service and is not shown to be causally related to active service.

At the outset, the Board acknowledges a conflict in the lay history provided by the Veteran and his lay witnesses.  First, the Veteran himself reports the onset of hearing loss during military service of such severity as to result in his expulsion from radio school.  This allegation is not credible when viewed against the entire evidentiary record.  

In this respect, the Veteran's audiometric examinations during service do not disclose any evidence of hearing loss as confirmed by the December 2007 VA examiner.  Overall, the Board places greater probative weight to the opinion of the December 2007 VA examiner than the Veteran's recollections of events which occurred more than 3 decades ago, as the VA examiner has greater expertise and training than the Veteran for interpreting audiometric data which is a significantly more reliable indicator of hearing loss than a lay perception of decreased hearing acuity.

Additionally, the Veteran's current recollections of severe hearing loss which began during service that resulted in his expulsion from radio school conflict with his own statements during service, wherein he specifically denied hearing problems on his Reports of Medical History in July 1973, August 1973 and February 1974.  Notably, the Veteran's performance shortfalls were attributed to his amphetamine use that ultimately resulted in his discharge from service.  Thus, the Veteran's allegations of hearing difficulties during service are not credible when viewed against the entire evidentiary record including his own statements more contemporaneous in time to the events in question.

Similarly, the Veteran has testified to ear ringing in service which also contributed to his expulsion from radio school.  Other than these bare allegations, there is no lay or medical evidence reflected in the STRs supporting this assertion.  This allegation is simply not credible when viewed against the entire evidentiary record, to include the Veteran's denial of ear trouble on his Reports of Medical History in July 1973, August 1973 and February 1974.

In any event, the Veteran has consistently reported infrequent tinnitus episodes of short duration since service which did not become chronic until more than 2 decades after his service discharge.  The Veteran's witnesses recall the Veteran reporting tinnitus symptoms during service and immediately thereafter.  These recollections are consistent with the Veteran's report of experiencing infrequent episodes of tinnitus since service.  However, to the extent that they suggest chronic tinnitus symptoms since service, the allegations are not credible as they conflict with the history provided by the Veteran himself.

Finally, the Board notes that the Veteran has denied any significant noise exposure following his discharge from service.  In March 2011, the Veteran essentially testified to no history of postservice noise exposure as he primarily worked in a sedentary occupation.  Hearing transcript, pages 17-20.  However, on two different occasions, the Veteran has described working in the "construction" field after service.  See VA clinical records dated October 2007 and August 2008.  In August 2008, the information recorded from the Veteran was in the context of noise exposure, at which time he reported wearing ear muffs at work.  Thus, the record demonstrates unreliability in the Veteran's overall allegations in this case, including his denial of any significant postservice noise exposure.

Overall, the Board finds that the credible lay and medical history reflects a history of infrequent tinnitus episodes during service, the onset of chronic tinnitus more than 20 years after his military discharge. 

Based upon this factual history, the Board further finds that the opinion from the VA examiner in 2007 greatly outweighs the opinion of the private examiner in March 2011.  In this respect, the VA examiner opined that it was less likely than not that the Veteran's currently reported tinnitus is related to military noise exposure based upon military audiology examinations, which showed normal hearing upon separation and no significant change over the course of service; and the Veteran's report of tinnitus which did not become constant until more than 20 years following his service separation.

On the other hand, the private examiner found a service-related hearing loss and tinnitus based upon lay report of the onset of hearing loss during service, which the Board finds is factually incorrect.  This appears to be a significant underlying factor in the opinion of a service related "hearing loss with tinnitus."  Thus, this opinion holds significantly reduced evidentiary value when compared to the more accurate analysis provided by the December 2007 VA examiner.  See Reonal, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Finally, the Board has considered the lay opinions in this case.  The Veteran is clearly competent to report the onset of ear ringing problems.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  Similarly, his lay witnesses are competent to report when the Veteran first reported ear ringing symptoms.  In this case, the Veteran has reported infrequent tinnitus episodes beginning in service which did not become chronic until more than 20 years after his service discharge.  As addressed above, the credible evidence is against the finding of tinnitus as being the cause of workplace interference in service as alleged by the Veteran and his witnesses.  

The Board acknowledges the impression that the Veteran is an honest historian, but its review of the record indicates that the Veteran has not been a reliable historian for many facts in this case.  Quite simply, the knowledge of these lay witnesses is no better than the facts alleged by the Veteran.

The Board further acknowledges the beliefs of the Veteran and his lay witnesses that his current tinnitus disorder bears a causal relationship to those in-service symptoms and/or military noise exposure.  However, these opinions hold little, if any, probative value as it involves a question of medical fact and etiology that requires specialized education and training.  In any event, these lay opinions are greatly outweighed by the opinion of the December 2007 who possesses greater expertise and training than these lay witnesses to speak to the issue of the onset and etiology of the Veteran's currently manifested tinnitus disability. 

In conclusion, the Board finds that the Veteran's current tinnitus disability first manifested many years after service and is not shown to be causally related to active service.  As a preponderance of the evidence the claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Nonservice-connected pension

The RO has certified for appeal the issue of entitlement to nonservice-connected pension.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on March 22, 2011, the Veteran withdrew his appeal seeking eligibility for nonservice-connected pension.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is now dismissed for lack of jurisdiction by the Board.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated August 2007 fully complied with the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's STRs are associated with the claims folder, and the RO secured all known and available VA and private treatment records.  There are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Board further notes that the record does not disclose the existence of any records with the Social Security Administration which are relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The RO obtained examination and opinion from a VA audiologist in December 2007.  The Board finds that this examiner has provided a well-reasoned opinion which relies on an accurate factual basis, including the report of intermittent tinnitus symptoms in service.  As such, the Board finds that VA has complied with its duty to obtain medical examination and opinion in this case.

Finally, this Veterans Law Judge acknowledges its duty during hearings to fully explain to the Veteran any relevant outstanding issues and to suggest the submission of any relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing in March 2011, the record was held open to allow the Veteran to submit a medical nexus opinion in support of this claim, which was submitted approximately one week later.  As the Veteran demonstrated his actual knowledge of the evidentiary requirements at the time of the March 2011 hearing, the Board finds that it has fully complied with its obligation under 38 C.F.R. § 3.103(c)(2).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

Service connection for tinnitus is denied.

The appeal of entitlement to nonservice-connected pension is dismissed.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


